Fourth Court of Appeals
                                     San Antonio, Texas
                                          August 19, 2021

                                        No. 04-21-00290-CV

                       PARRISH & CO., INC. and East Point Installers, Inc.,
                                        Appellants

                                                   v.

                                       Vincent POLIDORE,
                                             Appellee

                     From the 57th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020-CI-11827
                         Honorable Cynthia Marie Chapa, Judge Presiding


                                          ORDER

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

         This is an interlocutory appeal from the trial court’s denial of appellants’ motion to
compel arbitration. The clerk’s record and reporter’s records have been filed, and appellants’
brief is due September 6, 2021. On August 6, 2021, appellants filed a motion asking this court to
stay the underlying proceedings in the trial court pending resolution of this appeal. On August
16, 2021, appellee filed a response opposing the request.

           Appellants’ motion to stay is DENIED.



                                                        _________________________________
                                                        Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2021.
___________________________________
Michael A. Cruz,
Clerk of Court